UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K (Mark one) þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2011 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-53533 TRANSOCEANLTD. (Exact name of registrant as specified in its charter) Zug, Switzerland 98-0599916 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Chemin de Blandonnet 10 Vernier, Switzerland (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: +41 (22) 930-9000 Securities registered pursuant to Section 12(b) of the Act: Title of class Exchange on which registered Shares, par value CHF15.00 per share New York Stock Exchange SIXSwiss Exchange Securities registered pursuant to Section 12(g)of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesþNo¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Exchange Act.Yes¨Noþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filerþAccelerated filer¨Non-accelerated filer(do not check if a smaller reporting company)¨Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act).Yes¨Noþ As of June30, 2011, 319,639,362 shares were outstanding and the aggregate market value of shares held by non-affiliates was approximately $20.6billion (based on the reported closing market price of the shares of TransoceanLtd. on such date of $64.56 and assuming that all directors and executive officers of the Company are “affiliates,” although the Company does not acknowledge that any such person is actually an “affiliate” within the meaning of the federal securities laws).As of February22, 2012, 350,424,694 shares were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive Proxy Statement to be filed with the Securities and Exchange Commission within 120days of December31, 2011, for its 2012 annual general meeting of shareholders, are incorporated by reference into PartIII of this Form10-K. - 1 - TRANSOCEANLTD. AND SUBSIDIARIES INDEX TO ANNUAL REPORT ON FORM10-K FOR THE YEAR ENDED DECEMBER31, 2011 Item Page PART I Item 1. Business 4 Item 1A. Risk Factors 14 Item 1B. Unresolved Staff Comments 27 Item 2. Properties 27 Item 3. Legal Proceedings 27 Item 4.
